PER CURIAM.
Appellant contends the evidence was insufficient to convict him of second degree murder relying solely on Hernandez Ramos v. State, 496 So.2d 837 (Fla. 2d DCA 1986). We find material differences between the evidence in this case and in Hernandez Ramos. Here, there was testimony of a recent prior threat of appellant to kill the victim. There was no prior threat in Hernandez Ramos, recent or otherwise. Also, unlike this case, there was testimony in Hernandez Ramos, corroborated by a state’s witness, that the victim in that case initiated a fight during which appellant was prevented from leaving by friends of the victim. We find the evidence in this case sufficient to submit to a jury. We also reject appellant’s second point as without merit.
AFFIRMED.
CAMPBELL, C.J., and DANAHY and SCHOONOVER, JJ., concur.